Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 1 of 23 PagelD: 1

CAITLIN ROBIN & ASSOCIATES, PLLC
Caitlin Robin

30 Broad Street, Suite 702

New York, New York 10004

Tel: (646) 524-6026

Attorneys for Plaintiff

 

LUCYNA CZERNY
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
LUCYNA CZERNY
Plaintiff,
Civil Action No:
Vv.

COMPLAINT AND JURY DEMAND
M&T BANK, HUDSON CITY SAVINGS BANK

Defendant.

 

Plaintiff, Lucyna Czerny, by and through their undersigned counsel, complaining of the
defendant, alleges upon information and belief as follows:
JURISDICTION AND VENUE
1. This court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 in that this case involves
a federal question under Title VII of the Civil Rights Act, 42 U.S.C.A. 20006e et seq, the Family
Medical Leave Act of 1993, 29 U.S. CODE § 2601, the Fair Labor Standards Act of 1938, 29 U.S.
CODE § 201, and has supplemental jurisdiction under 28 U.S.C. §1367 in that all other claims of
plaintiff form part of the same claim and controversy.

2. Venue is proper because the events giving rise to Plaintiff’s claims occurred in this district.
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 2 of 23 PagelD: 2

. Plaintiffs claims against Defendants M&T Bank and Hudson City Savings Bank sound in
discrimination and retaliation based on national origin and wrongful termination pursuant to Title
VII of the Civil Rights Act of 1964 (“Title VII’) 42 U.S.C.A. 2000¢e et seq.; the Family Medical
Leave Act of 1993, 29 U.S. CODE § 2601 (“FMLA”); the Fair Labor Standards Act of 1938, 29
U.S. CODE § 201 (“FLSA”); the New Jersey Law against Discrimination (N.J.S.A. 10:5-12), the
New Jersey Family Leave Act, and violation of the New Jersey Wage & Hour Law and the New
Jersey Wage Payment Law.

PROCEDURAL BACKGROUND

. Inor around December 7 2018, Plaintiff filed a Charge against defendant M & T Bank, Inc. with
the U.S. Equal Employment Opportunity Commission (“EEOC”) for violations under Title VII.

She was assigned EEOC Charge No. 520-2019-01114.

. On or about February 16, 2021, the EEOC issued a “Notice of Right to Sue” to Plaintiff advising
her of her right to file a civil action against defendant M &T Bank within 90 days of her receipt of

the notice,

. This lawsuit has been timely filed within 90 days of Plaintiffs receipt of the EEOC’s Notice of

Right to Sue.

. Any and all other prerequisites to the filing of this suit have been met

PARTIES

. Plaintiff is a 66-year-old woman of polish descent, who resides at 384 Schraalenburgh Road
Haworth, NJ 07641, was an employee of Defendant M & T Bank, Inc., within the meaning of Title
VII of the Civil Rights Act, 42 U.S.C.A. 2000e et seg, and the N.J Law Against Discrimination,

N.IS.A 10:5-1 ef seq.
9,

10.

1]

12.

13.

14.

15.

16.

17,

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 3 of 23 PagelD: 3

At all relevant times, Plaintiff met the definitions of an “employee” under all applicable statutes.
Hudson City Savings Bank (“Hudson City”) is a financial institution that provides, inter alia,
private banking, small business loans administration and numerous credit and finance related

services to its individual and business customers.

. Hudson City Savings Bank (“Hudson City’) is located at 8 Union Avenue, Cresskill, NJ 07626.

Hudson City was Plaintiff's employer at all relevant times to this action, specifically, from January
15, 2013 through February 14, 2016, when Hudson City merged with M&T Bank (“M&T”) located
at 632 Westwood Avenue, River Vale, NJ 07675. From February 14, 2016, through the date of
Plaintiff's termination on March 13, 2018, she was employed by M&T.

Both Hudson City and M&T were employers of Plaintiff at all relevant times to this action,
including jointly and severally.

At all relevant times, both Hudson City and M&T met the definition of an “employer” under all

applicable statutes and employs in excess of 15 employees.

STATEMENT OF FACTS
At all times relevant to this action, Plaintiff worked as a teller at both Hudson City and M&T
(hereinafter collectively referred to as the “Bank”).
She was trained to perform her duties by her supervisors at the Bank, and she exclusively utilized
the Bank’s facilities and resources in the performance of her daily duties.
The Bank maintained records of the hours Plaintiff worked and her work was directly controlled
and supervised by the Bank’s employees on a daily basis.
During the course of her employment at the Bank and while performing her assigned duties and
responsibilities, Plaintiff was forced to endure a work environment permeated with offensive,

belittling, insulting and demeaning comments targeting her national origin, in violation of federal
18.

19,

20.

21.

22,

23.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 4 of 23 PagelD: 4

and state anti-discrimination law, which altered her working conditions as well as her emotional
and mental state for extended periods of time.

Plaintiff was also subject to unlawful retaliation by virtue of engaging in protected activity while
employed at the Bank and in retaliation to her statutorily permitted use of statutorily protected
leave to care for her ailing mother.

During the course of her employment at the Bank, Plaintiff was supervised by and worked with
the following individuals: Nancy Roth, Floating Teller; Elisa Quinche, Manager Caldwell Branch,
Marian Metri, Relation Banker; Randi Offner, and, Barbara Muro, Relationship Banker, all of
whom played a role in the discriminatory actions Plaintiff was subjected to.

Plaintiff started working for the Bank on or about January 13, 2015 as a teller. During her five
years of employment at the Bank, she received stellar reviews and was an exemplary employee.
She was punctual, professional and continually exceeded goals and expectations.

As a matter of fact, because of her evident competency and willingness to learn as well as assist,
she was often assigned tasks and responsibilities that were typically reserved for head tellers and
other employees in supervisory capacities.

In light of her excellent performance, Plaintiff received a 16% salary increase from $24,000 to
$28,000 in February 2018. Defendant is in possession of any/all documents relative to Plaintiffs
compensation.

Notwithstanding Plaintiff's positive performance at the Bank, she was repeatedly subjected to an
onslaught of offensive comments about her national origin by her supervisors and coworkers. On
or about October, 2017, Nancy Roth, a float teller at the Bank began incessantly mocking

Plaintiff's accent and pronunciation of words.
24,

25.

26.

27.

28.

29,

30.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 5 of 23 PagelD: 5

The instances in which Plaintiff's accent and pronunciation of words were ridiculed took place
almost on a weekly basis, often times, more than once or twice a week — for months and years.
Ms. Roth continued to make offensive, demeaning and jeering comments geared specifically to
Plaintiffs national origin, and blatantly to referenced Plaintiffs national origin and country of
birth — Poland, on more than one occasion, by telling her to “go back to Poland.”

These comments were neither made in isolated instances, nor were they harmless and neutral; as
a matter of fact, they were frequent and continuous, and evinced the fact that Ms. Roth harbored
discriminatory animus towards Plaintiff based on her national origin, and were inherently and
dangerously discriminating.

Additionally, these comments played a role in the Bank’s decision to ultimately terminate her
employment because of the discriminatory animus harbored towards her.

Plaintiff, horrified by Ms. Roth’s comments, and in compliance with the Bank’s policy of reporting
complaints of discrimination and harassment to upper management, reported Ms. Roth’s harassing
behavior to Elisa Quinche, the Oradell branch manager, who Plaintiff believed was the acting
manager.

Plaintiff reached out to Ms. Quinche because there was no branch manager assigned to the River
Vale location, thus, there was no one in that location to whom she could report the harassment.
Also, because there was no branch manager assigned to the River Vale location, Plaintiff was both
unsure of who she should be reporting the harassment to, and forced to endure the continuous
onslaught of offensive comments.

Thus, the Bank failed to have a clear, straight forward process/system of addressing complaints of

discrimination by its employers, eventually leading to their inadvertent ratification and
31.

32.

33.

34.

35,

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 6 of 23 PagelD: 6

condonation of such comments by their failure maintain any such processes, as well as act on any
complaints by Plaintiff and/or other employees.

Plaintiff makes this assertion because, to her knowledge, no action was taken in response to the
complaints she made against Ms. Roth.

Another notable incident occurred on or about February 28, 2018, during which Plaintiff was
causally conversing with her coworkers about an incident which took place in her neighborhood
the night before, where multiple police officers parked in front of her house to pull over a vehicle.
She expressed her opinion to her coworkers that it shouldn’t take so many police officers to simply
pull over one vehicle for a routine traffic stop. Ms. Roth angrily retorted, “If you don’t like this
country, go back to your own country. Go back to Poland.”

Ms. Roth’s comments had nothing to do with her personal belief about use of police time and
resources. Rather, it was simply another attempt to harass and express her discriminatory animus
against Plaintiff. Plaintiff, though visibly upset at Ms. Roth for the comments she made, quietly
returned to her assigned station and continued working for the rest of the day.

Several hours after the incident, Ms. Quinche came to the River Vale branch and asked to speak
with Plaintiff regarding the incident that had transpired earlier. Plaintiff told Ms. Quinche what
happened earlier and again expressed that she found the comments made by Ms. Roth to be
offensive and discriminatory. Ms. Quinche then asked, Plaintiff to write an email statement of the
incident, and assured her that the Bank will follow up as needed.

Plaintiff wrote an email statement about the incident and sent it to Ms. Quinche as per her

instructions.
36.

37,

38.

39.

40.

Al,

42.

43.

44,

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 7 of 23 PagelD: 7

Again, to Plaintiffs knowledge, no action was taken in response to the complaints she made
against Ms. Roth and Plaintiff continued to be subject to offensive and discriminatory comments
about her national origin for the remainder of the employment at the Bank.

Ms. Roth continued to make disparaging comments to Plaintiff about her country of birth at any
opportunity she had, even when the conversations, as evinced above, had nothing to do with
Plaintiff's national origin.

This kind of behavior is what Title VII and NJ anti-discrimination law was designed to prevent
and punish.

In addition to being forced to endure a work environment permeated with offensive, belittling,
insulting and demeaning comments targeting her national origin, Plaintiff was also subject to
illegal wage practices by the Bank, in violation of the FLSA and New Jersey Wage Laws.
Specifically, Plaintiff was forced to clock in less hours than those she actually worked, which she
believes was done to ensure that she is never compensated at the overtime wage rate for hours
worked in excess of forty hours each week.

Plaintiff routinely worked in excess of 40 hours a week but was not compensated for her time.
By way of example, in one instance, Plaintiff was asked to change her hours logged from 37,7
hours to 37.5 hours. Plaintiff was also forced to work a full day without paid breaks, in violation
of New Jersey wage laws.

Defendants are in possession of all documents relative to Plaintiffs wage claims and must provide

them during discovery.

The Bank also routinely failed to pay Plaintiff for commissions earned by virtue of referrals she
made to the Bank. Upon information and belief, other employees regularly received their

commission but when it came to Plaintiffs turn to receive payments, she was often told that
45,

46.

47,

48,

49,

50.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 8 of 23 PagelD: 8

management’s alleged failure to approve the referrals in a timely manner prevented her from
getting her otherwise earned commission.

In early 2018, Plaintiff notified the Bank that her mother was gravely ill in Poland, and requested
time to go visit her. As per the Bank’s protocol, Plaintiff sought and obtained permission from
Barbara Muro, a senior relationship banker, to go take care of her ailing mother.

Plaintiff then travelled to Poland on or about March 1, 2018.

Plaintiffs employment at the Bank was abruptly terminated on or about March 13, 2018 upon her
return from Poland. She was asked to meet with Ms. Quinche and a manager who had started
working at the branch while she was in Poland. Ms. Quinche handed her a letter of termination
which stated, in the most vague and conclusory manner, that she was being terminated for violating
the Bank’s Employee Conduct Policy, without referring to any specific policy.

Further, the reason provided to Plaintiff about for her termination was purely pretextual, as her
attention was never brought to the specific policy she violated, and in contravention of the theory
of progressive discipline, which mandates gradual corrective action for occurrences of violation
of company policy.

Ultimately, the Bank took an adverse employment action and retaliated against Plaintiff by
wrongfully terminating her employment. Moreover, it is our position that the Bank did not follow
proper protocol when it terminated Plaintiff.

Plaintiff was discriminated against by virtue of her national origin, as well as retaliated against
because she used her federally protected leave. The assertion that she was wrongfully terminated
because of her national origin, is supported by the discriminatory animus apparent in the Bank’s

high level employees’ comments to her, and general treatment of her.
St.

52.

53,

54.

55.

56.

57.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 9 of 23 PagelD: 9

Further, the Bank’s decision to terminate her upon return from protected leave to care for her ailing
mother is the sort of cruel treatment that various anti-discrimination statutes were enacted to
prevent.

In the course of performing the duties of her position, the Bank discriminated against Plaintiff in
violation of the Title VII by creating, fostering, condoning, accepting, ratifying and/or otherwise
failing to prevent or to remedy a work environment that included, among other things, continued
and extreme harassment of Plaintiff because of her national origin.

These actions amounted to more than just a series of innocent jests, and or petty/benign slights and
trivial inconveniences in the workplace. They were continuous, severe and pervasive, and had a
lasting effect on Plaintiffs emotional and mental well-being

The acts of discrimination forming the basis of this complaint began in 2013, and continued
through March 2018.

Plaintiff was wrongfully terminated given that she had an outstanding performance record in her
role at the Bank. As such, the Bank engaged in discriminatory conduct by refusing to conduct a
thorough investigation of her complaints of discrimination and thereby condoning and ratifying
the complained-about discriminatory actions, and then retaliated against her by terminating her
employment shortly after she engaged in protected activity by complaining about discrimination
based on her national origin, and providing a written statement regarding same.

The Bank also interfered with Plaintiff's rights under the FMLA and New Jersey Family Leave
Act by unlawfully deciding to punish/retaliate against her by terminating her employment while
she was on statutorily protected leave.

Plaintiff was also subject to illegal wage practices and was denied her earned commission because

of her national origin in violation of applicable local, state and federal laws.
58

59,

60.

61,

62.

63.

64.

65.

66.

67.

68.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 10 of 23 PagelD: 10

COUNT ONE

NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF TITLE VIL OF
THE CIVIL RIGHTS ACT OF 1964 , 42 U.S.C. 2000e-3(a)

. Plaintiff repeats and incorporates by reference the allegations stated above as if they were set forth

in full herein.

At all relevant times herein Defendants are and continue to be “employers” under Title VII of the
Civil Rights Act.

At all relevant times herein Plaintiff was an employee of Defendants under Title VII of the Civil
Rights Act.

Title VII of the Civil Rights Act prohibits employers from discriminating against employees based
on their national origin.

Plaintiff was born in Poland, and is of polish descent, and the Defendants subjected her to harsh,
demeaning, embarrassing and discriminatory working conditions because of her national origin.
Defendants’ actions constituted discrimination under the Title VII of the Civil Rights Act.
Defendants through its agents engaged in a pattern and practice of discrimination against her
during her employment on the basis of her national origin with respect to the terms, conditions and
privileges of her employment in violation of Title VII.

As part of its pattern and practice of employment discrimination, Defendants through their agents
subjected Plaintiff to national origin discrimination and failed to take corrective action.
Defendants knew or should have known about the national origin discrimination in the workplace.
Defendants failed and refused to take appropriate action to end the national origin discrimination
to which Plaintiff was subjected to, which was clearly a demonstration of bad faith.

This disparate treatment was motivated by the fact that Plaintiff's national origin.

10
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 11 of 23 PagelD: 11

69. For the reasons set forth in this Complaint, Defendants’ actions violated Title VII of the Civil
Rights Act of 1964.

70. Defendants’ actions were motivated by malice and reckless disregard for Plaintiff's rights under
the law.

71. That as a result of the discriminatory acts of Defendants through their agents, Plaintiff suffered
emotional distress.

72. Defendants discrimination against Plaintiff was committed with reckless and callous disregard of
her Title VII right to a workplace free from discrimination based on her national origin.

73. As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

COUNT TWO
NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF N.J LAW AGAINST
DISCRIMINATION, N.J.S.A_10:5-1 ET SEO

74. Plaintiff repeats and incorporates by reference the allegations stated above as if they were set forth
in full herein.

75, At all relevant times herein Defendants are and continue to be “employers” under NJ Law Against
Discrimination.

76. At all relevant times herein Plaintiff was an employee of Defendants under NJ Law Against
Discrimination.

77, NJ Law Against Discrimination prohibits employers from discriminating against employees based
on their national origin.

78. Plaintiff was born in Poland, and is of polish descent, and the Defendants subjected her to harsh,

demeaning, embarrassing and discriminatory working conditions because of her national origin.

11
79,

80.

81.

82.

83.

84.

85.

86.

87,

88.

89.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 12 of 23 PagelD: 12

Defendants’ actions constitute discrimination under New Jersey Law Against Discrimination.
Defendants through its agents engaged in a pattern and practice of discrimination against her
during her employment on the basis of her national origin with respect to the terms, conditions and
privileges of her employment in violation of New Jersey Law Against Discrimination.

As part of its pattern and practice of employment discrimination, Defendants through their agents
subjected Plaintiff to national origin discrimination and failed to take corrective action.
Defendants knew or should have known about the national origin discrimination in the workplace.
Defendants failed and refused to take appropriate action to end the national origin discrimination
to which Plaintiff was subjected to, which was clearly a demonstration of bad faith.

This disparate treatment was motivated by the fact that Plaintiff's national origin.

For the reasons set forth in this Complaint, Defendants’ actions violated the New Jersey Law
Against Discrimination. ~
Defendants’ actions were motivated by malice and reckless disregard for Plaintiff's rights under
the law.

That as a result of the discriminatory acts of Defendants through their agents, Plaintiff suffered
emotional distress.

Defendants discrimination against Plaintiff was committed with reckless and callous disregard of
her right to a workplace free from discrimination based on her national origin under the New Jersey
Law Against Discrimination.

As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

12
90.

91,

92.

93,

94.

95,

96.

97,

98.

Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 13 of 23 PagelD: 13

COUNT THREE

HOSTILE WORK ENVIORNMENT IN VIOLATION OF TITLE VIIOF
THE CIVIL RIGHTS ACT OF 1964 , 42 U.S.C, 2000e-3(a)

Plaintiff repeats and incorporates by reference the allegations stated above as if they were set forth
in full herein.

At all relevant times herein Defendants are and continue to be “employers” under Title VII of the
Civil Rights Act.

At all relevant times herein Plaintiff was an employee of Defendants under Title VII of the Civil
Rights Act.

Title VII of the Civil Rights Act prohibits employers from maintaining a hostile work environment
ridden with severe and pervasive conduct.

Defendants’ actions constitute a hostile work environment.

Plaintiff alleges that Defendants through its agents and employees created and condoned a hostile
work environment against Plaintiff by continuously humiliating and embarrassing her and making
hostile and threatening comments towards her because of her national origin.

In violation of Title VII, Defendant discriminated against Plaintiff on the basis of National Origin
by subjecting her to a hostile work environment that was severe and pervasive enough to affect the
terms and conditions of her employment.

That as a result of the discriminatory acts of Defendant through its agents and employees, Plaintiff
suffered severe emotional distress.

As a result of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

13
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 14 of 23 PagelD: 14

COUNT FOUR
HOSTILE WORK ENVIORNMENT IN VIOLATION OF THE NEW JERSEY LAW
AGAINST DISCRIMINATION , N.J.S.A_10:5-1 ET SEO

99. Plaintiff repeats and incorporates by reference the allegations stated above as if they were set forth
in full herein.

100. At all relevant times herein Defendants are and continue to be “employers” under the New
Jersey Law Against Discrimination.

101. At all relevant times herein Plaintiff was an employee of Defendants under the New Jersey
Law Against Discrimination.

102. The New Jersey Law Against Discrimination prohibits employers from discriminating
against employees based on their national origin.

103. Defendants through its agents and employees created and condoned a hostile work
environment against Plaintiff by continuously humiliating and embarrassing her and making

hostile and threatening comments towards her because of her national origin.

104. Defendant’s actions constitutes discrimination under the New Jersey Law Against
Discrimination.
105. In violation of the New Jersey Law Against Discrimination, Defendant discriminated

against Plaintiff on the basis of National Origin by subjecting her to a hostile work environment
that was severe and pervasive enough to affect the terms and conditions of her employment.

106. That as a result of the discriminatory acts of Defendant through its agents and employees,
Plaintiff suffered severe emotional distress.

107. As aresult of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

14
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 15 of 23 PagelD: 15

 

COUNT FIVE
VIOLATION OF THE FAMILY MEDICAL LEAVE ACT 29 U.S. CODE § 2601
(INTERFERENCE)
108, Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
109. Plaintiff was an eligible employee under the definitional terms of the Family Medical
Leave Act of 1993 (“FMLA”).
110. As of March 2018, Plaintiff was employed by Defendants for at least twelve (12) months.
111. Further Plaintiff had at least 1,250 work hours at Defendants in the months prior to the

commencement of her FMLA protected leave.
112. Defendants are employers engaged in an industry of commerce and employed more than
50 (fifty) employees for 20 (twenty) or more calendar work weeks in 2018, or in the proceeding

calendar year.

113. Plaintiff was entitled to up to 12 (twelve) weeks leave to take care of her ailing mother.
114. Plaintiff requested time off work in March 2018 in order to take care of her ailing mother.
115. Defendants interfered with Plaintiff's FMLA rights by failing to inform her of any/all

necessary documentation, processes and/or information which Defendants required Plaintiff to
complete, which formed the basis of Plaintiffs termination.

116. Notwithstanding the fact that Plaintiff was wrongfully and discriminatorily terminated, but
for Defendants’ failure to provide the requisite information to Plaintiff relative to her FMLA rights,
Plaintiff would have not been terminated from Defendants.

117. As aresult of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

15
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 16 of 23 PagelD: 16

 

COUNT SIX
VIOLATION OF THE FAMILY MEDICAL LEAVE ACT 29 U.S. CODE § 2601
(RETALIATION)
118. Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
119. Plaintiff was an eligible employee under the definitional terms of the Family Medical
Leave Act of 1993 (“FMLA”).
120. As of March 2018, Plaintiff was employed by Defendants for at least twelve (12) months.
121. Further Plaintiff had at least 1, 250 work hours at Defendants in the months prior to the

commencement of her FMLA protected leave.
122, Defendants are employers engaged in an industry of commerce and employed more than
50 (fifty) employees for 20 (twenty) or more calendar work weeks in 2018, or in the proceeding

calendar year.

123. Plaintiff was entitled to up to 12 (twelve) weeks leave to take care of her ailing mother.
124. Plaintiff requested time off work in March 2018 in order to take care of her ailing mother.
125. Defendants retaliated against Plaintiff by terminating her employment upon return from

her FMLA leave, because she took her federally protected leave.
126. As aresult of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

16
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 17 of 23 PagelD: 17

COUNT SEVEN
VIOLATION OF THE NEW JERSEY FAMILY LEAVE ACT, N.J.S.A. 34:11B-9(A),
“NJFLA” (INTERFERENCE)
127. Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
128. Plaintiff was an eligible employee under the definitional terms of the New Jersey Family
Leave Act (““NJFLA”).
129, As of March 2018, Plaintiff was employed by Defendants for at least twelve (12) months.
130. Further Plaintiff had at least 1,000 work hours at Defendants in the months prior to the
commencement of her NJFLA protected leave.
131. Defendants are employers engaged in an industry of commerce and employed more than
50 (fifty) employees for 20 (twenty) or more calendar work weeks in 2018, or in the proceeding

calendar year.

132. Plaintiff was entitled to up to 12 (twelve) weeks leave to take care of her ailing mother.
133. Plaintiff requested time off work in March 2018 in order to take care of her ailing mother.
134, Defendants interfered with Plaintiff's NJFLA rights by failing to inform her of any/all

necessary documentation, processes and/or information which Defendants required Plaintiff to
complete, which formed the basis of Plaintiffs termination.

135. Notwithstanding the fact that Plaintiff was wrongfully and discriminatorily terminated, but
for Defendants’ failure to provide the requisite information to Plaintiff relative to her NJFLA
rights, Plaintiff would have not been terminated from Defendants.

136. As aresult of Defendant’s unlawful conduct, Plaintiff is entitled to compensatory damages,
punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal

and equitable relief as this Court deems just and proper.

17
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 18 of 23 PagelD: 18

COUNT EIGHT
VIOLATION OF THE NEW JERSEY FAMILY LEAVE ACT, N.J.S.A. 34:11B-9(A),
“NJFLA” (RETALIATION)
137. Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
138. Plaintiff was an eligible employee under the definitional terms of the New Jersey Family
Leave Act (“NJFLA”).
139, As of March 2018, Plaintiff was employed by Defendants for at least twelve (12) months.
140. Further Plaintiff had at least 1,000 work hours at Defendants in the months prior to the
commencement of her NJFLA protected leave.
141, Defendants are employers engaged in an industry of commerce and employed more than

50 (fifty) employees for 20 (twenty) or more calendar work weeks in 2018, or in the proceeding

calendar year.

142, Plaintiff was entitled to up to 12 (twelve) weeks leave to take care of her ailing mother.

143. Plaintiff requested time off work in March 2018 in order to take care of her ailing mother.

144. Defendants retaliated against Plaintiff by terminating her employment upon return from
her NJFLA leave.

145. As aresult of Defendant’s unlawful conduct, Plaintiffis entitled to compensatory damages,

punitive damages, pre- and post-judgment interest, attorneys’ fees and costs, and such other legal
and equitable relief as this Court deems just and proper.

COUNT NINE

RETALIATION IN VIOLATION OF TITLE VIL OF THE CIVIL RIGHTS ACT OF
1964, 42 U.S.C. 2000e-3(a)

146. Plaintiff repeats and incorporate by reference the allegations stated above as if they were

set forth in full herein.

18
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 19 of 23 PagelD: 19

147, Defendants engaged in unlawful employment practices in violation of Section 704(a) of
Title VI of the Civil Rights Act, 42 U.S.C. 2000e-3(a), when they terminated Plaintiff's
employment, in retaliation shortly after she complained about discriminatory comments made
towards her by other employees on the basis of her national origin.

148. Plaintiff alleges that Defendants through its agents engaged in retaliation against Plaintiff
as a result of Plaintiff's actions of participating in the complaint process and protected activity, as
protected by Title VII.

149, The practices complained of above have deprived Plaintiff of equal employment
opportunities, and otherwise adversely affected her status as an employee, because of her national
origin.

150. The unlawful employment practices complained of above were intentional.

151. The unlawful employment practices complained of above were, and are, done with malice
or with reckless indifference to the federally protected rights of Plaintiff.

152. That as a result of the discriminatory acts of Defendants through their agents, Plaintiff

suffered emotional distress.

COUNT TEN
RETALIATION IN VIOLATION OF NEW JERSEY LAW AGAINST
DISCRIMINATION , N.J.S.A 10:5-1 ET SEO

153. Plaintiff repeats and incorporate by reference the allegations stated above as if they were
set forth in full herein.

154. Defendants engaged in unlawful employment practices in violation of New Jersey Law
Against Discrimination when they terminated Plaintiff's employment, in retaliation shortly after
she complained about discriminatory comments made towards her by other employees on the basis

of her national origin.

19
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 20 of 23 PagelD: 20

155, Plaintiff alleges that Defendants through its agents engaged in retaliation against Plaintiff
as a result of Plaintiff’s actions of participating in the complaint process and protected activity, as
protected by the New Jersey Law Against Discrimination.

156. The practices complained of above have deprived Plaintiff of equal employment
opportunities, and otherwise adversely affected her status as an employee, because of her national
origin.

157. The unlawful employment practices complained of above were intentional.

158. The unlawful employment practices complained of above were, and are, done with malice
or with reckless indifference to the federally protected rights of Plaintiff.

159, That as a result of the discriminatory acts of Defendants through their agents, Plaintiff
suffered emotional distress.

COUNT ELEVEN
FAILURE TO PAY OVERTIME WAGES UNDER THE FAIR LABOR STANDARDS

ACT (FLSA

160. Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
161. At all times relevant to this action, Plaintiff was employed by Defendants, individually

and/or jointly, within the meaning of the FLSA and the regulations thereunder.

162. At all times relevant to this action, Plaintiff was classified as an hourly employee under the
FLSA Law, and was paid as an hourly employee.

163. At all times relevant to this action, Plaintiff worked over 40 hours a week, on many weeks,
subjecting her to the overtime provisions of the FLSA.

164. Defendants are in possession of any/all time sheets and or relevant data relative to the hours

worked by plaintiff, pursuant to Defendant’s record keeping requirements under New Jersey law.

20
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 21 of 23 PagelD: 21

165. At all times relevant herein, Defendants, failed to pay and willfully failed to pay plaintiff
overtime compensation at rates not less than 1.5 times her regular rate of pay for each and all hours
worked in excess of forty (40) hours in a workweek, in violation of the FLSA.

166. In the same light, plaintiff was forced to clock in less hours than those she actually worked,
to ensure that she is never compensated at the overtime wage rate for hours worked in excess of
forty hours each week, in violation of the FLSA.

167. Plaintiff is entitled to recover from Defendants, her unpaid overtime wages, maximum
liquidated damages, prejudgment interest, attorney's fees, and costs of the action, pursuant to
FLSA.

COUNT TWELVE

FAILURE TO PAY OVERTIME WAGES UNDER THE NEW JERSEY WAGE & HOUR
LAW (NJWHL) AND THE NEW JERSEY WAGE PAYMENT LAW (NJWPL)
(collectively “NJ Wage Laws) N.J.S.A. 34:11-4.1 ET SEO

168. Plaintiff repeats and incorporates by reference the allegations stated above as if they were
set forth in full herein.
169. At all times relevant to this action, Plaintiff was employed by Defendants, individually

and/or jointly, within the meaning of NJ Wage Laws and the regulations thereunder.

170. At all times relevant to this action, plaintiff was classified as an hourly employee under the
FLSA Law, and was paid as an hourly employee.

171. At all times relevant to this action, plaintiff worked over 40 hours a week, on many weeks,
subjecting her to the overtime provisions of the NJ Wage Laws.

172. Defendants are in possession of any/all time sheets and or relevant data relative to the hours

worked by plaintiff, pursuant to Defendants’ record keeping requirements under NJ Wage Laws.

21
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 22 of 23 PagelD: 22

173. At all times relevant herein, defendants, failed to pay and willfully failed to pay Plaintiff
overtime compensation at rates not less than 1.5 times her regular rate of pay for each and all hours
worked in excess of forty (40) hours in a workweek, in violation of the NJ Wage Laws

174. In the same light, plaintiff was forced to clock in less hours than those she actually worked,
to ensure that she is never compensated at the overtime wage rate for hours worked in excess of
forty hours each week, in violation of the NJ Wage Laws

175. Plaintiff is entitled to recover from Defendants, her unpaid overtime wages, maximum
liquidated damages, prejudgment interest, attorney's fees, and costs of the action, pursuant to NJ

Wage Laws.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays and respectfully requests that the Court enter judgment in
her favor and against Defendants, containing the following:

a, A declaratory judgment that the actions, conduct and practices of Defendants complained
of herein violate the laws of the United States and the State of New Jersey.

b. Order Defendants to institute and carry out policies, practices, and programs which
eradicate the effects of its past and present unlawful employment practices,

c. Order Defendants to make whole Plaintiff, by providing appropriate back pay with
prejudgment interest, in amounts to be determined at trial, overtime wages, lost bonuses,
and other affirmative relief necessary to eradicate the effects of its unlawful employment
practices;

d, Order Defendants to make whole Plaintiff, by providing compensation for past and future
pecuniary losses resulting from the unlawful employment practices described above, in

amounts to be determined at trial;

22
Case 2:21-cv-03272-KSH-CLW Document1 Filed 02/23/21 Page 23 of 23 PagelD: 23

e. Order Defendants to make whole Plaintiff, by providing compensation for non-pecuniary
losses, including emotional pain, suffering, mental anguish, embarrassment, and isolation,
resulting from the unlawful employment practices described above, in amounts to be
determined at trial;

f. Order Defendants to pay Plaintiff, punitive damages for its malicious and reckless conduct
described above;

g. Awarding Plaintiff reasonable costs and disbursement of this action, including her
reasonable attorneys’ fees; and

h. Grant such further relief as the Court deems necessary and proper in the public interest.

JURY DEMAND
Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.
CERTIFICATION
The undersigned counsel hereby certifies that she has no knowledge of the matter in
controversy being the subject of any other pending or contemplated judicial or arbitration
proceeding, which may affect the parties or matters described herein.
TRIAL COUNSEL
Pursuant to Rule 4:25-4, Caitlin Robin of the law firm of Caitlin Robin & Associates
PLLC is hereby designated as trial counsel.

Dated: February 23, 2021

New York, New York Va ape

CAITLIN ROBIN

CAITLIN ROBIN & ASSOCIATES, PLLC
Attorneys for PLAINTIFF

LUCYNA CZERNY

30 Broad Street, Suite 702

New York, New York 10004

Tel: (646) 524-6026

 

23
